Exhibit 10.1

 

AMENDED AND RESTATED

 

SEPARATION AGREEMENT AND RELEASE

 

THIS AMENDED AND RESTATED SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is
entered into by Kal Raman (hereinafter referred to as “Employee”) and
drugstore.com, its parent, affiliates, subsidiaries, officers, directors, and
managers (hereinafter referred to as “drugstore.com” or “Employer”) on the date
set forth on the signature lines below, and amends and restates the Separation
Agreement and Release entered into on August 17, 2004. The effective date of
this Agreement is June 14, 2004.

 

RECITALS

 

WHEREAS, Employee has been employed by the Company as the Chief Executive
Officer and President; and

 

WHEREAS, the Employee wishes to cease acting as the Chief Executive Officer and
President, effective June 10, 2004; but has agreed to assist the Company until
June 14, 2004 to facilitate a smooth transition of this termination (the
“Transition Period”); and

 

WHEREAS, the parties wish to clarify and resolve any disputes that may exist
between the Employee and drugstore.com arising out of his employment
relationship; and

 

WHEREAS, the Employee is hereby advised of his right to consult an attorney
prior to signing this Agreement. Employee has either consulted an attorney of
his choice or voluntarily elected not to consult legal counsel, and understands
that he is waiving all potential claims against the Company arising prior to the
effective date of this Agreement and relating to his employment in any way; and

 

WHEREAS, Employee acknowledges that he enters into this Agreement knowingly and
voluntarily without coercion or duress from any source. Employee has had a
reasonable time in which to consider whether he wished to sign this Agreement.



--------------------------------------------------------------------------------

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:

 

1. EMPLOYMENT: ENDING DATE AND RESPONSIBILITIES

 

The Company and Employee acknowledge and agree that Employee’s employment with
the Company and its affiliates will terminate effective June 14, 2004; provided
however that Employee will be available to assist the Acting CEO or Chairman as
appropriate at mutually agreeable times following the Transition Period.
Employee understands and agrees that this termination is effective with respect
to all positions he holds with the Company and any of its affiliates.

 

2. BENEFITS FROM EMPLOYER

 

As consideration for the release of claims set forth below and other obligations
under this Agreement:

 

drugstore.com hereby accelerates vesting of options to purchase a total of
91,428 shares (“Option Shares”) with an exercise price of $2.41 that would
otherwise have become exercisable after June 10, 2004 and before June 10, 2005
under the Stock Option Agreement between the Company and Employee dated February
8, 2002 (the “Option Agreement”) so that such options will become exercisable on
the day this Agreement becomes irrevocable by the Employee. The Company shall
allow Employee to exercise the Option Shares until June 10, 2005. All other
vested option grants shall remain exercisable for three months following
Employee’s termination of employment.

 

drugstore.com agrees to pay Employee severance equal to $200,000, to be paid on
a bi-weekly basis between June 14 and December 14, 2004, reduced by applicable
tax withholding and paid in accordance with the Company’s payroll schedule and
practices.

 

drugstore.com has paid its portion of the medical and dental benefits insurance
premium that Employee has been receiving as an employee of drugstore.com through
June 30, 2004. In addition, if Employee elects to continue coverage under COBRA,
and in exchange for the promises contained in paragraph six below, drugstore.com
will, through December 31, 2004 pay that portion of Employee’s COBRA premium
that corresponds to the same level of medical and dental benefits insurance
coverage paid for by drugstore.com as of the date of Employee’s termination.
Employee understands that Employee has the obligation to formally elect COBRA
coverage if such coverage is desired and that drugstore.com may, at its
discretion, reimburse Employee for COBRA payments or make COBRA payments
directly on behalf of the Employee. A Copy of the COBRA election paperwork will
be provided to Otto Klein, Esquire at Summit Law Group, 315 5th Ave. South,
Suite 1000, Seattle, Wn, 98104.

 

-2-



--------------------------------------------------------------------------------

Employee acknowledges that, to the extent he has gathered inside information
regarding drugstore.com or any of its customers, suppliers, strategic partners,
or entities with which drugstore.com may be negotiating a major transaction such
as an acquisition, investment or sale, during the course of his employment or
otherwise, Federal and state laws may prohibit Employee from buying, selling or
making other transfers of securities. These laws also prohibit persons with
material nonpublic information from disclosing this information to others who
then trade (or, in some cases, are likely to trade) on the information. In
addition, Employee acknowledges that his obligation to file Forms 4 continues
after his employment terminates.

 

Employee also acknowledges that except as specifically set forth above, he will
no longer be eligible for other Company provided benefits including the flexible
spending account, 401(k) plan, vacation and sick pay accrual and future stock
option grants.

 

3. VALID CONSIDERATION

 

Employee and drugstore.com agree that the offer of severance pay and benefits by
drugstore.com to Employee described in the preceding paragraph is not required
by drugstore.com’s policies or procedures or by any pre-existing contractual
obligation of drugstore.com or by any statute, regulation or ordinance, and is
offered by drugstore.com solely as consideration for this Agreement. In the
event Employee fails to abide by the terms of this Agreement, drugstore.com may
elect, at its option and without waiver of other rights or remedies it may have,
not to pay or provide any unpaid severance payments or benefits, and to seek to
recover previously paid severance pay.

 

4. STOCK OPTIONS

 

Employee acknowledges and agrees that, with the exception of the Option Shares
no shares will vest after June 10, 2004.

 

5. REAFFIRMATION OF CONFIDENTIALITY AND INVENTIONS AGREEMENT

 

Employee expressly reaffirms and incorporates herein as part of this Agreement
the Confidentiality and Inventions Agreement, which Employee signed as part of
his employment with drugstore.com, a copy of which is attached hereto as Exhibit
A, which shall remain in full effect. It is agreed that the non-competition
provisions of Exhibit A are limited to an e-commerce company whose primary
business is in health, beauty, personal care, vision or pharmacy. In addition,
Employee agrees that for the one-year period commencing on June 14, 2004, the
last day of Employee’s

 

-3-



--------------------------------------------------------------------------------

employment with drugstore.com, with the exception of Kris Srinivasan, Employee
will not hire, and will not assist any other person in hiring, any individual
who is an employee of drugstore.com on June 14, 2004 in order to have that
individual perform services for any business for which Employee is also
providing services.

 

6. RELEASE OF CLAIMS

 

Employee’s release of Claims. Employee expressly waives any claims against
drugstore.com (including, for purposes of this paragraph 6, all parents,
affiliates, subsidiaries, officers, directors, stockholders, managers,
employees, agents, investors, and representatives, predecessors and successors)
and further releases drugstore.com (including its parents, affiliates,
subsidiaries, officers, directors, stockholders, managers, employees, agents,
investors, and representatives, predecessors and successors) from any claims,
whether known or unknown, which existed or may have existed at any time up to
the date of this Agreement, including claims related in any way to Employee’s
employment with drugstore.com or the ending of that relationship. This release
includes, but is not limited to, any claims for wages, bonuses, employment
benefits, stock options, or damages of any kind whatsoever, claims arising out
of any common law torts, arising out of any contracts, express or implied, any
covenant of good faith and fair dealing, express or implied, any theory of
wrongful discharge, any theory of negligence, any theory of retaliation, any
theory of discrimination or harassment in any form, any legal restriction on
drugstore.com’s right to terminate employees, or any federal, state, or other
governmental statute, executive order, or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 as amended, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, 42 U.S.C. § 1981, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Washington Law Against
Discrimination, or any other legal limitation on or regulation of the employment
relationship. Employee agrees to indemnify and hold drugstore.com harmless from
and against any and all loss, costs, damages, or expenses, including, without
limitation, reasonable attorneys’ fees incurred by drugstore.com arising out of
any breach of this Agreement by Employee or resulting from any representation
made herein by Employee that was false when made. Notwithstanding any other
provision of this Agreement to the contrary, this waiver and release shall not
apply to any claims by either party arising under that certain Indemnification
Agreement between Employee and drugstore.com, and which is reaffirmed and
incorporated herein as part of this Agreement.

 

-4-



--------------------------------------------------------------------------------

Employee represents that Employee has not filed any complaints, charges or
lawsuits against drugstore.com with any governmental agency or any court, and
agrees that Employee will not initiate, assist or encourage any such actions,
except as required by law. Employee further agrees that if a commission, agency,
or court assumes jurisdiction of such claim, complaint or charge against
drugstore.com on behalf of Employee, Employee will request the commission,
agency or court to withdraw from the matter. This clause does not prohibit
employee from enforcing the terms of this Agreement.

 

Employee represents and warrants that he is the sole owner of the actual or
alleged claims, rights, causes of action, and other matters which are released
herein, that the same have not been assigned, transferred, or disposed of in
fact, by operation of law, or in any manner and that he has the full right and
power to grant, execute and deliver the releases, undertakings, and agreements
contained herein.

 

Company’s Release of Claims. Company (defined, for purposes of this Section, as
drugstore.com, inc., its predecessor and successor corporations, and its
officers, directors, employees, investors, shareholders, agents, administrators,
and assigns), hereby fully and forever releases Employee from any claim or cause
of action arising prior to the effective date of this Agreement, whether known
or unknown, suspected or unsuspected, that Company may possess arising from any
omissions, acts or facts that have occurred through June 14, 2004 with the
exception of claims for fraud or embezzlement, which are not subject to this
release.

 

Company represents and warrants that it has the full right and power to grant,
execute and deliver the releases, undertakings, and agreements contained herein.

 

7. NO ADMISSION OF WRONGDOING

 

This Agreement shall not be construed as an admission by either party of any
wrongful act, unlawful discrimination, or breach of contract. Employer
specifically disclaims any liability to or discrimination against Employee or
any other person.

 

8. NONDISPARAGEMENT

 

Employee agrees to refrain from making any derogatory or disparaging comments to
the press or any individual or entity regarding drugstore.com’s business or
related activities or the relationship between the parties. The Company will not
make any derogatory or disparaging comments about Employee in any press release
or other comments made publicly available. Although the Company’s policy with
respect to references and employment verification is to only confirm whether or
not an employee was employed and the dates of employment, Peter Neupert shall be
allowed

 

-5-



--------------------------------------------------------------------------------

to provide more specific reference information about Employee. In addition,
Employee may request of the General Counsel that others be allowed to provide
more specific reference information.

 

9. RETURN OF PROPERTY

 

Employee confirms that Employee has or will immediately upon returning from his
trip to India, return to Employer all files, memoranda, records, credit cards,
pagers, computers, computer files, passwords and passkeys, Card Keys, or related
physical or electronic access devices, and any and all other property received
from Employer or any of its current or former employees or generated by Employee
in the course of employment.

 

10. BREACH OR DEFAULT

 

Any party’s failure to enforce this Agreement in the event of one or more events
that violate this Agreement shall not constitute a waiver of any right to
enforce this Agreement against subsequent violations.

 

11. SEVERABILITY

 

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law. If any one or more of the provisions of this Agreement is for
any reason held to be excessively broad as to duration, geographical scope,
activity, subject or for any other reason, it will be construed by limiting it
and reducing it, so as to be enforceable to the extent compatible with the
applicable law as it then appears in order to carry out the intent of the
provision to the greatest extent possible.

 

12. ENTIRE AGREEMENT

 

This Agreement sets forth the entire understanding between Employee and
drugstore.com and supersedes any prior agreements or understandings, express or
implied, pertaining to the terms of Employee’s employment with drugstore.com and
the employment relationship. Employee acknowledges that in executing this
Agreement, Employee does not rely upon any representation or statement by any
representative of drugstore.com concerning the subject matter of this Agreement,
except as expressly set forth in the text of the Agreement. No modification or
waiver of this Agreement will be effective unless evidenced in a writing signed
by both parties.

 

-6-



--------------------------------------------------------------------------------

13. GOVERNING LAW

 

This Agreement will be governed by and construed exclusively in accordance with
the laws of the State of Washington without reference to its choice of law
principles. Any disputes arising under this Agreement shall be brought in a
court of competent jurisdiction in the State of Washington.

 

14. KNOWING AND VOLUNTARY AGREEMENT

 

Employee represents and agrees that Employee has read this Agreement,
understands its terms and the fact that this Agreement releases any claims that
Employee might have against Employer. Further, Employee understands that
Employee has the right to consult counsel of choice and has either done so or
knowingly waived the right to do so, and enters into this Agreement without
duress or coercion from any source.

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

drugstore.com

 

Kal Raman

/s/ Alesia Pinney

--------------------------------------------------------------------------------

 

/s/ Kal Raman

--------------------------------------------------------------------------------

By:

  

Alesia Pinney

   

Its:

  

VP/General Counsel

    Dated: 9/17/04  

Dated: 9/17/04

 

-7-